Citation Nr: 1447084	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for bilateral hearing loss on a schedular basis.

2.  Entitlement to an increased disability rating in excess of 70 percent for bilateral hearing loss on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the U.S.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issues of entitlement to an increased disability rating in excess of 70 percent for bilateral hearing loss on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Over the course of the appeal, the audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VIII hearing impairment in the right ear and level XI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 70 percent for service-connected bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of August 2012 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA has attempted to obtain Social Security Administration (SSA) records and a reply letter from the SSA dated May 2014 indicates that the Veteran is not in receipt of disability benefits.  VA examinations were conducted in August 2012 and May 2014; the record does not reflect that these examinations are inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second. 'Puretone threshold average' is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz. This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

Facts and Analysis

In May 2012, the Veteran filed a claim for an increased disability rating in excess of 60 percent for bilateral hearing loss.  A December 2012 rating decision granted the Veteran an increased rating of 70 percent disabling.  In January 2013, the Veteran timely filed a notice of disagreement with the rating decision.  The RO issued a statement of the case in February 2013, and the Veteran perfected his appeal by filing a VA Form 9 in March 2013.

During the course of his appeal, the Veteran underwent two VA examinations for ratings purposes, one in August 2012 and another in May 2014.  He underwent an audiological assessment at the Ann Arbor, MI, VA Medical Center (VAMC) in May 2012, and a private audiological examination from ENT Associates of Jackson, P.C. (ENT) in February 2013.  The Veteran also submitted his own lay statements as well as obtained buddy statements in support of his claim.

First, the May 2012 VA audiological assessment from the Ann Arbor VAMC is not adequate for VA rating purposes because a word list other than Maryland CNC was used.  See 38 C.F.R. § 4.85(a).  

The August 2012 VA examination showed puretone thresholds (in decibels) of:


HERTZ 

500
1000
2000
3000
4000
RIGHT
65
65
75
90
105
LEFT
65
65
90
100
105+

This produced a puretone threshold average of 84 decibels in the right ear and 90 decibels in the left ear.  The VA examination also recorded Maryland CNC speech discrimination scores as 56 percent in the right ear and 8 percent in the left ear.  Applying the August 2012 VA examination results to Table VI yields a finding of level VIII hearing loss in the right ear and level XI hearing loss in the left ear.  The combination of level VIII hearing in the right ear and level XI hearing in the left ear correspond to a 70 percent rating.  Because each threshold reading was over 55, the exception pattern provisions of 38 C.F.R. § 4.86(a) applies, but it does not lead to higher impairment levels or ratings.

The August 2012 VA examiner also allowed the Veteran to describe the functional effects of his hearing loss.  The Veteran stated that his hearing disability caused "My son [to] get[] mad at me because I can't hear.".  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) ("In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.").

As noted previously, the Veteran underwent a private audiological examination at ENT in February 2013.  This examination would normally be inadequate for VA rating purposes as it uses a word list other than Maryland CNC, however the Veteran's hearing is so exceptional that it may be evaluated on its puretone threshold alone using Table VIA.  See 38 C.F.R. §§ 4.85(a), 4.86(a).  

The private examination produced puretone thresholds (in decibels):


HERTZ 

500
1000
2000
3000
4000
RIGHT
65
65
75
95
110
LEFT
65
65
90
100
110

This resulted in puretone threshold averages of 86 decibels for the right ear and 91 decibels for the left ear.  Applying these results to Table VIA yields a finding of level VIII hearing in the right ear and level IX hearing in the left ear.  The combination of level VIII hearing in the right ear and level IX hearing in the left ear correspond to a 50 percent rating.
 
The Veteran underwent another VA examination in May 2014 that actually showed an improvement in hearing measurements for VA rating purposes.  Puretone thresholds (in decibels) were recorded as:


HERTZ 

500
1000
2000
3000
4000
RIGHT
65
65
75
95
105+
LEFT
65
65
90
100
105+

Puretone threshold averages were recorded as 85 decibels in the right ear and 90 decibels in the left ear.  The Maryland CNC speech discrimination scores recorded 70 percent in the right ear and 8 percent in the left ear.  Applying these results to Table VI yields a finding of level VII hearing in the right ear and level XI hearing in the left ear.  The combination of level VII hearing in the right ear and level XI hearing in the left ear correspond to a 60 percent rating.  Because each threshold reading was over 55, the exception pattern provisions of 38 C.F.R. § 4.86(a) applies, but it does not lead to higher impairment levels or ratings.

During the examination, the Veteran did once again opine on the functional effect of his hearing loss and stated that it has caused him to have difficulty understanding his wife.  See Martinak, 21 Vet. App. at 455.

The Veteran's August 2012 VA examination results corresponded with a rating of 70 percent; the Veteran's February 2013 private audiological examination results corresponded with a rating of 50 percent; and the Veteran's May 2014 VA examination results corresponded with a rating of 60 percent.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's hearing loss has not approximated the criteria for a schedular rating in excess of 70 percent at any time during this appeal.  The preponderance of the evidence is against the claim for an increased schedular rating in excess of 70 percent for bilateral hearing loss; there is no doubt to be resolved; and an increased schedular rating for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increased rating in excess of 70 percent for bilateral hearing loss on a schedular basis is denied.


REMAND

Extraschedular

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Board is bifurcating the Veteran's claim for an increased rating for bilateral hearing loss into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  As the schedular evaluation of bilateral hearing loss is inherently objective in nature, the Veteran is not prejudiced by this separation of the issues.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.


TDIU

In August 2012, the Veteran submitted evidence reasonably raising a claim for a TDIU.  The RO adjudicated this claim, issuing a January 2013 rating decision that denied the TDIU.  The Veteran did not appeal.

Nonetheless, "the determination of whether [a] [veteran] is entitled to TDIU... is part and parcel of the determination of the [] rating for [a] disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is governed by 38 C.F.R. § 4.16 (2014), which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As the Veteran is service-connected for bilateral hearing loss rated at 70 percent disabling (as well as 10 percent for tinnitus), this TDIU claim may be adjudicated on a schedular basis.  38 C.F.R. § 4.16(a).

To this end, there is evidence that the Veteran's service-connected bilateral hearing loss may render him unable to secure and follow a substantially gainful occupation.  In an August 2012 buddy statement, R.S. states that she has known the Veteran for over 30 years and remembers when he was able to work as a full time carpenter and able to communicate and listen to others.  

The Board finds that the issue of a TDIU is adequately raised by the record; however the record does not contain a medical examination that addresses what effect the Veteran's service-connected bilateral hearing loss has on his employability.  Accordingly, a VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Service connection is currently in effect for bilateral hearing loss (70 percent disabling) and tinnitus (10 percent disabling).

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for bilateral hearing loss.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


